Citation Nr: 1703712	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's Spouse




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the RO considered the Veteran's service connection claim for an anxiety disorder.  Claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the issue on appeal as set forth above.  

The Board remanded this case July 2015 and May 2016 for additional development. 

The Veteran testified before the Board at a hearing in December 2015.  A January 2016 letter notified the Veteran that the Digital Audio Recording System (DARS) used to capture the oral testimony for the record malfunctioned and as a result, the transcript from the December 2015 hearing was unable to be recovered and associated with his file.  The Veteran was afforded another Board hearing before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in September 2016.  The undersigned left the record open for 60 days to allow the Veteran to submit additional evidence.  There was no additional evidence submitted.  In a letter received November 14, 2016, the Veteran requested another 60 days to submit new evidence.  To date, there has been no additional evidence submitted.  

Since the second hearing was held because the original hearing transcript is not available, a panel hearing is not implicated, and only the VLJ who presided over the second hearing will decide the claim.  See 38 C.F.R. § 20.717 (2016); see also Chairman's Memorandum 01-11-10.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's stomach disability, which was noted on entry, was not permanently aggravated by his active service.

2.  An acquired psychiatric disorder is not shown to have resulted from an in-service injury or disease.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a stomach disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2016).

2.  The criteria for service connection of an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016); Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in August 2010 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes a report of VA examination; private treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded a VA examination in October 2015 with addendum opinions issued in December 2015 and February 2016.  The Board finds the examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In July 2015, the Board remanded the claim for a VA examination.  The Veteran was afforded VA examinations in October 2015.  In May 2016, the claims were remanded for a Board hearing.  The Veteran was afforded a hearing in September 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in September 2016, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his attorney has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).



Analysis 

Stomach Disorder 

Here, the report of the Veteran's September 1961 enlistment examination contains a clinical finding of a preexisting stomach disorder.  The Board therefore finds that the presumption of soundness, set forth at 38 U.S.C.A. § 1111, does not extend to the Veteran's stomach disorder.  The case then becomes a question of aggravation.

Under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306, a preexisting disability will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aside from the Veteran's report of stomach issues at induction, his service treatment records are silent for any complaints of or treatment for stomach symptoms.  In addition, the medical evidence of record does not show treatment for stomach issues until 1998 - over 30 years after separation.  The Veteran's wife reported that he did not seek medical treatment for it after service because they did not have medical insurance.  He reported that he did not seek medical treatment until about 13 years prior to the hearing but instead utilized over-the-counter remedies.   

The Veteran was afforded a VA examination in October 2015 to assess the severity and etiology of his stomach examination.  In an October 2015 VA examination report, the examiner reported that the Veteran is diagnosed with GERD, Barrett's Esophagus, Hiatal Hernia, and Gastritis.  

In a February 2016 addendum opinion, the examiner further stated, "A review of the service treatment records indicates a 9/25/61 military induction exam with the 'yes' boxes checked by the Veteran for 'infrequent indigestion' and 'stomach, liver or intestinal trouble.'  The examiner annotates 'intestinal trouble gastritis' and 'intestinal discomfort at times.'  This Veteran's history and examiner assessment at the 1961 military induction exam would represent evidence of record that clearly and unmistakably shows that the Veteran had a gastrointestinal disorder that existed prior to his military service."  

The examiner further reported that the Veteran's preexisting stomach disorder was not aggravated by service, reasoning that, "The service treatment records make no clinical references to gastrointestinal conditions after the 9/25/61 military induction exam except for a 'yes' box checked by the Veteran for 'frequent indigestion' on the 8/9/63 military separation exam.  He did not check 'stomach, liver or intestinal trouble' as was checked on the 9/25/61 military induction exam.  The 8/9/63 military separation examiner makes no reference to gastrointestinal conditions.  The service treatment records indicate that the preexisting gastrointestinal conditions were not aggravated by service or that any increase in disability was due to natural progression of the disease."  

The Board finds the medical opinions adequate and highly probative to the question at hand.  The medical service provider possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the physicians provided adequate rationales for their opinions.  The VA examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  

In an October 2011 letter, private physician Dr. M.A. stated, "I disagree with [VA's] assessment with regards to stomach symptoms, which have been related to gastroesophageal reflux disease and Barrett's esophagus, and are clearly exacerbated by stress and anxiety.  [The Veteran] has been treated with the serotonin reuptake inhibitor Citalopram, which he was given to treat depression and anxiety, which I believe were clearly exacerbated by his military service.  The Citalopram which [the Veteran] was treated with was clearly documented to be necessary in November 2008 when he presented with worsening depression, anxiety, and insomnia." 

The Board has carefully considered this information, but finds the October 2015 and February 2016 examination reports more probative, since they correspond to the evidence of record.  Although Dr. M.A. opines that the conditions were exacerbated by service, he does not include a rationale that can be used as a basis for the decision.

In addition, the Board has considered the Veteran's statements regarding the worsening of his stomach symptoms.  He reported that he had a "very slight" stomach condition prior to service.  See September 2016 Hearing Transcript.  He stated that toward the end of basic training, his stomach really started bothering him and when he reported to have it treated he was given a bottle of Pepto-Bismol but the treatment was never recorded.  He reported that he was seen for it about once a week or every four to five days depending on what he ate.

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the Veteran's stomach symptoms are a result of aggravation or part of the natural progression of his stomach disorder generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Nevertheless, even if the Veteran was competent to opine in this matter, the Board finds that the medical evidence is more probative.  The VA examiner has specialized training, education, and experience that the Veteran is not shown to have.
 
Under the forgoing circumstances, a basis upon which to establish service connection for a stomach disorder has not been presented.   

Anxiety Disorder

The Veteran asserts that his anxiety is related to service or is secondary to his stomach condition.  

Notably, the Veteran's induction examination includes a clinical notation of "mild anxiety reaction" but do not note any anxiety diagnosis or other mental health diagnoses.   Moreover, the Veteran reports that he did not have any anxiety or other mental health condition before he entered service.  See September 2016 Hearing Transcript; January 2013 VA Form 9.  

In addition, the October 2015 VA examiner has found that the Veteran's anxiety disorder did not preexist service.  The examiner was not able to find any evidence in the record that clearly and unmistakably show a preexisting psychiatric condition.  In addition, the Veteran's neurocognitive disorder was found to be related to aging and thus would not have been present prior to service.  See December 2015 VA Examination Addendum.  Thus the Board finds that the presumption of soundness attaches and the issue is whether or not the Veteran as a current anxiety disorder that is related to service.  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the evidence shows the Veteran has a current diagnosis of depression, an unspecified anxiety disorder in remission and unspecified neurocognitive disorder.  See October 2015 VA Examination Report.  Thus, the first element is satisfied.
 
With respect to the nexus element, the Veteran reported that he first started feeling symptoms of anxiety while playing in the band at the Army show.  See September 2016 Hearing Transcript.  He reported that he felt nervous before shows and passed out before parades.  The Veteran reported that he was not treated for anxiety until he sought treatment for acid reflux because he believed they were related.  Id.  

The Veteran's service treatment records are silent for any complaints of or treatment for anxiety.  An August 2008 private treatment note indicates that the Veteran had no depression or anxiety or major life stressors.  Similarly, an April 2010 private treatment note states that the Veteran's mental health status was normal. 

The Veteran was afforded a VA psychiatric evaluation in October 2016.  During the examination the Veteran denied any symptoms of depression or anxiety.  All symptoms reported were attributable to mild cognitive impairment.  The examiner found that the Veteran meets the DSM-5 criteria for a diagnosis of mild neurocognitive disorder.  He reported a history of mild anxiety or depression, which had been successfully treated with anti-depressants.  The Veteran and his wife denied any clinically significant symptoms causing distress or impairment.  His wife noted some irritability and stress; however, her description of the symptoms fell within normal range.  The Veteran denied any exposure to criterion A events during the military or in civilian life.  The Veteran and his wife were shown to be functioning well and continue to remain busy and active with their social clubs and volunteering.  

The examiner further stated that the Veteran was not diagnosed with anxiety/depression until 2011 - 50 years after separation.  In addition, he denied that stressors occurred during his service years.  Thus, the examiner found that it is less likely than not that the Veteran's anxiety/depression is linked to his military service. 

In a December 2015 addendum opinion, the examiner further stated that the Veteran's neurocognitive disorder is a result of aging.  During neuropsych testing, it was estimated that the etiology of the disorder was caused by both Alzheimer's disease and vascular disease.  

During the September 2016 hearing, the Veteran asserted that his anxiety disorder may be secondary to his stomach disorder.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Because service connection is not established for a stomach condition, any further consideration of secondary service connection based on a stomach condition is not warranted.

The Board has again considered the October 2011 letter from private physician Dr. M.A. stating, "[The Veteran] has been treated with the serotonin reuptake inhibitor Citalopram, which he was given to treat depression and anxiety, which I believe were clearly exacerbated by his military service.  The Citalopram which [the Veteran] was treated with was clearly documented to be necessary in November 2008 when he presented with worsening depression, anxiety, and insomnia."  However, as the Veteran has reported and the evidence has shown, he did not have a psychiatric condition when he entered service.  The Board finds this opinion insufficient to support a finding that the Veteran's acquired psychiatric disorder was related to service.  

Under the forgoing circumstances, a basis upon which to establish service connection for an acquired psychiatric disorder has not been presented.   

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a stomach disorder is denied. 

Entitlement to service connection for an acquired psychiatric disorder to include as secondary to a stomach disorder is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


